DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.

Response to Arguments
Applicant’s arguments filed 18 November 2021 with respect to claims 1-3, 5, 6, and 8-16 have been considered but are moot because the new ground of rejection relies on previously relied upon EP2999023 A1 to Jung in further view of US 20120040235 A1 to Cho et al. and US 20050084749 A1 to Hwang et al. to address the newly added limitations and claims not previously treated on the merits. 
Applicant argues that Jung fails to disclose the shape of the pouch as define in amended claim 1 because JUNG does not show separate sealing parts divided and having a different shape and role from each other, however, the Examiner notes that while the instant disclosure shows various protrusions being sealing portions such as in FIG 2A, the structure in its entirely appears an integral structure, as in there are no separate and removable components from the pouch case 100 shown and further, that the present claim limitations directed to the various sealing parts fail to be commensurate in scope with the drawings disclosed in the instant application. 

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2999023 A1 to Jung (previously cited), hereinafter referred to as “JUNG” in view of US 2012/0040235 A1 to Cho et al. (previously cited), hereinafter referred to as “CHO” and US 2005/0084749 A1 to Hwang et al. (previously cited), hereinafter referred to as “HWANG”.
Regarding claims 1-2, JUNG teaches a pouch type secondary battery 100 (see [0031-0038]; see further FIG 1) comprising: 
an electrode assembly 110; and a pouch case housing the electrode assembly (see pouch 121 comprised within the exterior member 120 sealing the electrode assembly therein [0031]), 
wherein the pouch case comprises: a plurality of space-forming sections in a plane, connected to each other in parallel, and form a space for housing the electrode assembly by folding along imaginary lines (see exterior member 120 in FIG 2 having bending portions at the first can 122a and/or second can 122b in [0047-0051]; see further FIG 1 wherein the resulting bent edges and creases along the electrode assembly 110 are the folds); and 
tab drawing sections extending from the plurality of space-forming sections from where the electrode tabs of the electrode assembly are drawn out (see folded portion in annotated FIG 1 comprising second sealing portion 121c wherein first electrode tab112 and the second electrode tab 114 being connected to the electrode assembly 110 penetrate therethrough in [0061]).  

    PNG
    media_image1.png
    460
    573
    media_image1.png
    Greyscale

JUNG further teaches the tab drawing section (see annotated FIG 1) comprising a pair of first sealing parts (see portion of sealing unit 115 disclosed in [0036] and second sealing portion 121c disclosed in [0061] shown further in annotated FIG 1) configured from tab drawing parts and draw out electrode tabs 112 and 114; and.
a pair of second sealing parts (see annotated FIG 1 where folding for second sealing part is disposed near each electrode 112 and 114) and are in contact with first sealing part to fix the first sealing part. 

    PNG
    media_image2.png
    540
    877
    media_image2.png
    Greyscale


CHO is relied upon for its teaching of the electrode tabs in contact with their respective electrode lead as it similarly teaches a pouch-type secondary battery having folded sections and electrode tabs protruding therefrom (see [0004-0012]; see also FIG 1). CHO teaches electrode tab 50 being in contact with electrode lead 70 as protruding in the different direction from that of electrode tab 60 being in contact with electrode lead 80. One skilled in the art as of the effective filing date of the claimed invention would be motivated to combine the teachings of CHO and JUNG so that in cases of high temperature and pressure during abnormal gas generation, the electrode tab structure would offer increased safety by cutting off electric current and discharging excess gas (see CHO [0017-0018]).
While neither JUNG nor CHO teach the pair of second sealing parts having a trapezoidal shape, HWANG is relied upon for its teaching of a folded pouch type secondary battery having cut portions 41 (see [0071-0073], FIG 5) positioned such that corners approach the center of the pounch case 20 and are formed to be inclined with respect to the lengthwise direction of the pouch case 20 and further having a first sealing portion 24a positioned where electrode taps 14, 15 extend therethrough, and second and third sealing portions 24b and 24c positioned at opposite sides respectively and folded in toward the side of case body 21 (see [0069-0073]). One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify JUNG with the teachings of HWANG to allow a protective circuit module 30 to be disposed along the JUNG-equivalent first sealing portion 24a as shown in FIG 4-5 of HWANG and further have the safety feature of protecting any potentially exposed metal core at the ends of cut portions 41 from short-circuiting the protective circuit module 30 (see HWANG [0073]). The resulting second sealing part in JUNG having features disclosed in HWANG including the cut portion and associating folded sealing portions would result in the second sealing part being trapezoidal (see annotated FIG 1 below). 

    PNG
    media_image3.png
    631
    1051
    media_image3.png
    Greyscale

Regarding claim 3, JUNG teaches the tab drawing sections (see annotated FIG 1) extending from the plurality of space-forming sections in a direction perpendicular to a direction in which the plurality of space-forming sections are arranged (see bending of tab drawing sections along the side of the electrode assembly as extending towards the perpendicular direction from the direction of the exterior member 120 shown in FIG 2).  
Regarding claim 5, JUNG teaches the pair of first sealing parts respectively comprise a first sealing section sealing the space and tab support part (see portion of second sealing portion 121c disclosed in [0061] shown further in annotated FIG 1) which extends from one end of the first sealing section and supports the electrode tab.
Regarding claim 6, JUNG teaches the space having a rectangular parallelepiped shape (see [0042; 0050; 0081-0083] which teaches the shape of the exterior member 120 as being rectangular shape; see further alternate embodiments in FIG 4-6 wherein pouch 221 has a rectangular shape [0068]).  
Regarding claim 8, JUNG discloses having a section of the second sealing parts contact the region between the pair of first sealing parts (see annotated FIG 1 above) and further having a folding section extend from the second sealing section and configured to be folded from the second sealing section so as to prevent an interference with the tab drawing part (see annotated FIG 8 for approximate designations of folding portions within second sealing parts shown in FIG 1).  
Regarding claim 9, JUNG is not particular to the space formed by the pouch case having a thickness of 20 mm or more. It would obvious to one having skill in the art to optimize the size according to the circumstances in order to provide a case of desired thickness; JUNG further teaches the battery being used in electronic devices such as laptop computer [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JENNA SHULMAN/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723